ACCEPTED
                                                                                            14-14-00726-CR
                                                                              FOURTEENTH COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       3/12/2015 4:19:25 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                     CLERK

                                 NO. 14-14-00726-CR

                                                                          FILED IN
RICHARD ANTHONY SCOTT                        X                14thOF
                                                   IN THE COURT    COURT OF APPEALS
                                                                     APPEALS
                                                                  HOUSTON, TEXAS
                                             X                    3/12/2015 4:19:25 PM
                                             X                    CHRISTOPHER A. PRINE
VS.                                          X     FOR THE     STATE OF TEXAS
                                                                           Clerk
                                             X
                                             X
THE STATE OF TEXAS                           X     14TH JUDICIAL DISTRICT


                 MOTION FOR EXTENSION OF TIME
                    TO FILE APPELLANT’S BRIEF
               DUE TO EXTRAORDINARY CIRCUMSTANCES

      COMES NOW, RICHARD ANTHONY SCOTT, , Appellant, and moves for

an extension of ten (10) days in which to file the Appellant’s brief, until and including

March 19, 2015, and would further show as follows:

      A. The deadline for filing the brief in this cause was March 9, 2015;

      B. A request is hereby made for an extension of time to file the Appellant’s

Brief, until and including March 19, 2015;

      C. The undersigned attorney, Bob Wicoff, has filed two briefs this week and is

extremely busy preparing for a March 27th meeting in Austin of the Texas Forensic

Science Commission Hair Microscopy Panel, of which he is a member. Counsel has

also been unusually busy with the following appellate matters which have kept him

from completing the brief by the current deadline, including, but not limited to, the

following:
      FEANYICHI UVUKANSI VS. THE STATE OF TEXAS; No. 01-14-00527-
      CR; Appellant’s brief filed March 9, 2015 (capital murder, 56 page brief);

      GRISELDA AZA VS. THE STATE OF TEXAS; Nos. 14-14-00241-CR and
      14-14-00242-CR; Appellant’s brief filed March 11, 2015;

      GERARDO TAPIA-LOPEZ VS. THE STATE OF TEXAS; No. 01-14-
      01016-CR; Appellant’s brief due March 20, 2015;

      MARCUS BORTLE VS. THE STATE OF TEXAS; No. 01-14-00978-CR;
      Appellant’s brief due March 23, 2015;

      JAMIE IBARRA VS. THE STATE OF TEXAS; PD-0206-15; Appellant’s
      PDR due March 25, 2015;

      NORMA SANCHEZ VS. THE STATE OF TEXAS; No. 14-14-00780-CR;
      Appellant’s brief due March 27, 2015;

      The undersigned also has ongoing administrative duties in his position as chief

of the appellate division of the Harris County Public Defender’s Office.

      D. Three previous extensions have been granted. No further extensions will be

requested.

                                              Respectfully submitted,

                                              ALEXANDER BUNIN
                                              Chief Public Defender
                                              Harris County Texas

                                              /s/ Bob Wicoff__________
                                              BOB WICOFF
                                              1201 Franklin, Thirteenth Floor
                                              Houston Texas 77002
                                              (713) 274-6781
                                              TBA No. 21422700
                                              Bob.wicoff@pdo.hctx.net
                          CERTIFICATE OF SERVICE

      A true copy of this motion has been served electronically on the Harris County

District Attorney’s Office Appellate Division on the 12th day of March, 2015.




                                              /s/_Bob Wicoff_________
                                              BOB WICOFF